PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,683,407
Issued:	June 16, 2020
Application No. 14/363,595
Filed: 6 Jun 2014
For: PROCESS FOR PREPARING POLYAMIDE GRANULES AND USES

:
: REQUEST FOR INFORMATION
:	
:
:
:

This letter is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed August 11, 2020, requesting that the patent term adjustment be increased from 1214 day to 1328 days.

A review of the application history reflects that the post-allowance submission filed February 24, 2020 was not expressly requested by the Office. Accordingly, the patent term adjustment is subject to reduction pursuant to 37 CFR 1.704(c)(10) in connection with the filing of this post-allowance submission.

Request for Information

On the present record, no portion of applicants’ delay of 308 days, including the delay attributable to the post-allowance submission, is subject to removal. However, patentees’ attention is directed to 85 Fed. Reg. 36335 (June 16, 2020). The Notice of Allowance herein was issued prior to the July 16, 2020 effective date of said Notice revising USPTO rules of practice pertaining to the patent term adjustment provisions of 35 USC 154(b) in view of the decision by the Federal Circuit in Supernus Pharma., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019).

The Office seeks to determine if patentees desire to resubmit the application for patent term adjustment in view of the recent changes referenced herein. To the extent that patentees desire to have the patent term adjustment recalculated in view of Supernus, supra, patentees must submit a written communication to the Office requesting such recalculation. Patentees’ recalculation should include a statement of facts setting forth the correct patent term adjustment and basis or bases under current rules of practice for the adjustment.

Patentees have two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two 

Any response to this decision may be submitted as follows:

By mail:			Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450, Alexandria, VA, 22313-1450

By hand-delivery:		Customer Window
Randolph Building	
401 Dulany Street
Alexandria, VA, 22314.

By facsimile:			(571) 273-8300

Via EFS-Web			https://sportal.uspto.gov/authenticate/authenticateuserlocalepf.html

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions